STATE OF WEST VIRGINIA

                                                                                    FILED
                          SUPREME COURT OF APPEALS                               October 8, 2014
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
JOYCE A. HILL,                                                                 OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0865 (BOR Appeal No. 2048089)
                   (Claim No. 2008010970)

JACKSON COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Joyce A. Hill, by George Zivkovich, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Jackson County Board of Education,
by H. Dill Battle III, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated July 30, 2013, in which
the Board affirmed a January 15, 2013, Order of the Workers’ Compensation Office of Judges
and clarified that if Ms. Hill has not been paid a total award of 10% permanent partial disability
for complex regional pain syndrome then the claims administrator shall pay her a total of 10%
permanent partial disability award. In its Order, the Office of Judges reversed the claims
administrator’s June 7, 2010, decision which granted Ms. Hill an additional 10% permanent
partial disability award. The Office of Judges adjusted her award to 7% to account for her prior
3% permanent partial disability award related to the same condition. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Hill worked as a special service aid for the Jackson County Board of Education. On
September 5, 2007, Ms. Hill fell while getting off a bus and injured her left ankle and both knees.
The claim was initially held compensable for an unspecified fracture of the left ankle, and the
                                                1
claims administrator granted Ms. Hill a 4% permanent partial disability award. The claims
administrator later added complex regional pain syndrome as a compensable condition.
Following this decision, Bruce A. Guberman, M.D., evaluated Ms. Hill. He determined that she
had 4% whole person impairment related to her left ankle fracture and 3% whole person
impairment for complex regional pain syndrome. Prasadarao B. Mukkamala, M.D., then
evaluated Ms. Hill for her complex regional pain syndrome. Dr. Mukkamala determined that Ms.
Hill had 40% sensory deficits under Section 4.4, Table 20 of the American Medical
Association’s Guides to the Evaluation of Permanent Impairment (4th ed. 1993). Dr. Mukkamala
determined that this amounted to 10% whole person impairment. On June 7, 2010, the claims
administrator granted Ms. Hill a 10% permanent partial disability award for her complex
regional pain syndrome based on Dr. Mukkamala’s evaluation. In a protest of a separate claims
administrator decision, the Office of Judges granted Ms. Hill a 3% permanent partial disability
award for her complex regional pain syndrome in addition to the 4% permanent partial disability
award she was granted for her ankle fracture. The Board of Review affirmed the Order of the
Office of Judges.

        James M. Dauphin, M.D., also evaluated Ms. Hill. He found that her condition could not
be properly evaluated under the American Medical Association’s Guides. Dr. Dauphin applied
Section 4.3, Table 13 of the American Medical Association’s Guides and the American Medical
Association’s The Guides Casebook (2nd ed. 2002) and determined that Ms. Hill had 19% whole
person impairment because she had difficulty walking on uneven surfaces. Dr. Mukkamala
prepared a supplemental report, in which he found that Dr. Dauphin’s impairment
recommendation was erroneous. Dr. Mukkamala determined that the table Dr. Dauphin applied
in evaluating the impairment related to Ms. Hill’s complex regional pain syndrome was generally
used for evaluation of spinal cord injuries. Dr. Mukkamala repeated his 10% whole person
impairment recommendation. On January 15, 2013, the Office of Judges reversed the claims
administrator’s June 7, 2010, decision and granted Ms. Hill a 7% permanent partial disability
award. The Board of Review affirmed the Order of the Office of Judges on July 30, 2013,
leading Ms. Hill to appeal.

        The Office of Judges concluded that the grant of a 10% permanent partial disability
award should be reversed because Ms. Hill had already received a 3% permanent partial
disability award for the same condition. The Office of Judges adjusted Ms. Hill’s award to 7% to
account for her prior award. The Office of Judges based this determination on the evaluation of
Dr. Mukkamala, which it found was reliable. The Office of Judges also considered the evaluation
of Dr. Dauphin, but it determined that his impairment recommendation was not as reliable as Dr.
Mukkamala’s. It found that Dr. Dauphin’s use of the calculation method related to a spinal cord
injury was not justified because the American Medical Association’s Guides provided a
procedure for evaluating the impairment related to complex regional pain syndrome. The Board
of Review adopted the findings of the Office of Judges and affirmed its Order.

        We agree with the conclusion of the Board of Review and the findings of the Office of
Judges. Ms. Hill has not demonstrated that she is entitled to any greater than a 10% permanent
partial disability award related to her complex regional pain syndrome. Because the Office of
Judges has previously granted Ms. Hill a 3% permanent partial disability award related to this
                                               2
condition, she is not entitled to any more than a 7% award. Dr. Mukkamala properly applied the
American Medical Association’s Guides in calculating Ms. Hill’s impairment related to this
condition. The Office of Judges was justified in relying on his opinion. Dr. Dauphin did not
sufficiently explain his deviation from the recommended method of calculating complex regional
pain syndrome. His application of Section 4.3, Table 13 of the American Medical Association’s
Guides was not adequately supported by the evidence in the record, and the Office of Judges was
within its discretion in disregarding his opinion.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: October 8, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                3